Citation Nr: 0917496	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-20 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Eligibility for nonservice-connected disability (NSC) 
pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 to December 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 determination of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that the Veteran requested a Board hearing at 
the local RO.  See VA Form 9, received in June 2006.  The RO 
sent the Veteran a letter, dated in May 2007, that notified 
him of a June 2007 Board hearing at the Louisville RO.  
Another letter, dated in June 2007, was sent to the Veteran 
to remind him of the Board hearing.  The record reflects that 
the Veteran did not appear for the scheduled Board hearing.  
The Board notes that the hearing notice letters were sent to 
the Veteran's last address of record and were not returned to 
VA.  The record also does not reflect that the Veteran asked 
to have the hearing rescheduled.  Therefore, the Board 
hearing request is considered cancelled and no further action 
is necessary.


FINDINGS OF FACT

1.  The Veteran served on active duty from July 1975 to 
December 1977.

2.  The Veteran did not serve in the active military, naval, 
or air service for at least 90 days during a period of war, 
and was not discharged from service due to disability. 


CONCLUSION OF LAW

The criteria for eligibility for NSC pension benefits have 
not been met.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.6 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008), which 
became effective on November 9, 2000, is applicable to this 
claim.  The VCAA does not affect a matter on appeal, however, 
when the issue is limited to statutory interpretation, as is 
the case here.  Mason v. Principi, 16 Vet. App. 129, 131 
(2002) (finding that a veteran did not serve on active duty 
during a period of war and was not eligible for NSC pension 
benefits; because the law as mandated by statute, and not the 
evidence, is dispositive of the claim; the VCAA is not 
applicable).  The Board adds that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2008).  The Veteran engaged the 
services of a representative, and was provided with ample 
opportunity to submit evidence and argument in support of his 
claim.

The Board notes that the Veteran noted on his formal VA 
application for pension that "other information may be 
obtained from the Social Security Administration for 
[d]isability."  See VA Form 21-526, Veteran's Application 
for Compensation and/or Pension, received in October 2003.  
There is no indication that attempts to obtain any records 
from the Social Security Administration (SSA) at this time 
would be useful because the law is dispositive in this claim.  
Neither the Veteran nor his representative has indicated how 
these SSA records would establish the required period of 
service for pension benefits.  Additionally, neither the 
Veteran nor his representative has contended that these SSA 
records would disclose any information which would otherwise 
have a bearing on this case.  Therefore, the Board finds that 
there is no need to obtain these records.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (noting that VA's 
statutory duty to assist is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim).



Legal criteria 

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  The provisions of 38 C.F.R. § 3.3 
(2008), in pertinent part, state that pension for veterans is 
a benefit payable by the VA to veterans of a period of war 
because of nonservice-connected disability or age.  

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2008); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

A veteran of any war means any veteran who served in the 
active military, naval or air service during a period of war 
as set forth in 38 C.F.R. § 3.2, and a period of war means 
the periods described in 38 C.F.R. § 3.2.  38 C.F.R. § 
3.1(e), (f).  The qualifying periods of war for this benefit 
include the Vietnam era.  For veterans who served in the 
Republic of Vietnam, the Vietnam era began on February 28, 
1961 and ended on May 7, 1975, inclusive.  In all other 
cases, the Vietnam era began on August 5, 1964 and ended on 
May 7, 1975, inclusive.  38 U.S.C.A. § 101 (West 2002); 38 
C.F.R. § 3.2 (f) (2008).  

Basic entitlement exists if a veteran:

(i) Served in the active military, naval or air service for 
90 days or more during a period of war (38 U.S.C. 1521(j)); 
or

(ii) Served in the active military, naval or air service 
during a period of war and was discharged or released from 
such service for a disability adjudged service-connected 
without presumptive provisions of law, or at time of 
discharge had such a service-connected disability, shown by 
official service records, which in medical judgment would 
have justified a discharge for disability (38 U.S.C. 
1521(j)); or

(iii) Served in the active military, naval or air service for 
a period of 90 consecutive days or more and such period began 
or ended during a period of war (38 U.S.C. 1521(j)); or

(iv) Served in the active military, naval or air service for 
an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war (38 
U.S.C. 1521(j)); and

(v) Meets the net worth requirements under § 3.274 and does 
not have an annual income in excess of the applicable maximum 
annual pension rate specified in  
§ 3.23; and

(vi)	(A) Is age 65 or older; or (B) Is permanently and 
totally disabled from nonservice-connected disability not due 
to the veteran's own willful misconduct.

38 C.F.R. § 3.3 (a)(3).

Analysis

The record does not reflect that the Veteran served on active 
duty during a period of war.  The Veteran's DD Form 214 
reflects that the Veteran had active service from July 28, 
1975 to December 30, 1977.  It also reflects that the Veteran 
had no prior active service.  Additionally, there is no 
indication in the record, or any assertion by the Veteran, 
that he had any service in Vietnam or during the Vietnam era.  
In this regard, the Board notes that the Veteran denied 
service in Vietnam in his application for VA pension 
benefits.  See VA Form 21-526, received in October 2003.  
Further, the Veteran does not contend and the record does not 
reflect that he Veteran was discharged from service due to a 
disability adjudged service-connected.  In light of the 
foregoing, the Veteran in the present case is not shown to 
have served during a period of war, as defined by VA 
regulations.  As such, the Veteran does not meet the 
threshold/basic eligibility requirements for NSC pension 
benefits.  The Board acknowledges the Veteran's contentions 
that he has been discriminated against because he did not 
serve during a period of war.  See VA Form 9, received in 
June 2006.  However, the Board is bound by the current laws 
and regulations.  See 38 U.S.C.A. § 7104(c) (West 2002) 
(noting that the Board is bound in its decisions by the 
regulations of the VA, instructions by the Secretary, and the 
precedent opinions of the chief legal officer of VA).  Based 
on the above, the Veteran's claim for eligibility for NSC 
pension benefits lacks legal merit and the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for NSC pension benefits is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


